Exhibit 10.2

 



*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2



 

THIRD AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

 

THIS THIRD AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (this “Third Amendment”) is
made and entered into as of August 5, 2016 (“Amendment Date”) by and between
CEDARS-SINAI MEDICAL CENTER, a California nonprofit public benefit corporation
(“CSMC”) and CAPRICOR, INC., a Delaware corporation (“Licensee”), under the
following circumstances:

 

A.CSMC and Licensee entered into an exclusive License Agreement dated May 5,
2014, as amended by a First Amendment dated February 27, 2015 and a Second
Amendment dated June 10, 2015 (the “License Agreement”). The License Agreement
pertains to technologies related to exosomes.

 

B.CSMC subsequently filed U.S. provisional patent application […***…].

 

C.The parties desire to amend the License Agreement as further described herein
to incorporate rights to U.S. patent application […***…].

 

D.Rights to U.S. patent application […***…] are being licensed by CSMC to
Licensee in that certain Second Amendment to Amended and Restated Exclusive
License Agreement (“CDCs Second Amendment”) executed concurrently herewith.

 

E.It is the intent of the parties that all rights embodied in U.S. patent
application […***…] are licensed from CSMC to Licensee through the combination
of this Third Amendment and the CDCs Second Amendment.

 

F.The parties also desire to amend the License Agreement as further described
herein to add rights to U.S. provisional patent application […***…], and to all
subsequent applications that claim priority thereto.

 

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the License Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 



 

 

 

1.        Defined Terms. Terms not otherwise defined herein shall have the
meaning ascribed to them in the License Agreement.

 

2.        Amendment to the License Agreement.

 

(a)        The parties acknowledge and agree that the following PCT application
is hereby added to Item No. 7 on Revised Schedule A (Patent Rights) to the
License Agreement:

 

“[…***…]”

 

(b)        All rights pertaining to exosomes, including their use in treatment
of heart failure with preserved ejection fraction, encompassed within the
following U.S. Patent Application number are hereby added to Revised Schedule A
(Patent Rights) to the License Agreement:

 

“8.

 

[…***…]”

 

(c)        In connection with the application referenced in Section 2(b) hereof,
within thirty (30) days of the Amendment Date, Licensee shall pay to CSMC the
following non-refundable amounts:

 

(i)        An upfront fee in the amount of two thousand five hundred U.S.
dollars ($2,500); and

 

(ii)      The unreimbursed costs, including attorney’s fees and filing fees,
actually incurred to date in the preparation and/or prosecution of the
above-referenced patent application, which amounts to a total of $7,992.60 as of
the Amendment Date.

 

(d)        The following patent application is hereby added to Revised Schedule
A (Patent Rights) to the License Agreement:

 

“9.

 

[…***…]”

 

(e)        Within thirty (30) days of the Amendment Date, Licensee shall pay to
CSMC the unreimbursed costs, including attorney’s fees and filing fees, actually
incurred to date by CSMC in the preparation and/or prosecution of the patent
applications referenced in Section 2(d) hereof, which amount to a total
of $8,000 as of the Amendment Date (and which amount shall be non-refundable).

 



 

 

 

3.        Other Provisions. This Amendment is a revision to the License
Agreement only, it is not a novation thereof. Except as otherwise provided
herein, the terms and conditions of the License Agreement shall remain in full
force and effect.

 

4.        Further Assurances. Each of the parties hereto shall execute such
further documents and instruments and do all such further acts as may be
necessary or required in order to effectuate the intent and accomplish the
purposes of this Amendment.

 

5.        Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

*       *       *       *       *

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Exclusive
License Agreement as of the day and year first above written.

 

 

Dated: August 2, 2016 CAPRICOR, INC.                             By:   /s/ Karen
Krasney        Name:  Karen Krasney, Esq.        Title:  Executive Vice
President,           General Counsel                                           
                 Dated: August 5, 2016 CEDARS-SINAI MEDICAL CENTER              
              By:  /s/ James D. Laur, Esq.        Name:   James D. Laur, Esq.   
     Title:  Vice President,        Legal & Technology Affairs                
                        By:  /s/ Edward M. Prunchunas        Name:  Edward M.
Prunchunas        Title:  Executive Vice President,           Finance & Chief
Financial Officer

 



 

